Citation Nr: 1028660	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  04-17 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral pes planus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Attorney


INTRODUCTION

The Veteran had active service from February 1988 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In June 2004, the Veteran presented testimony at a personal 
hearing conducted at the Detroit RO before a Decision Review 
Officer (DRO).  The Veteran also testified at a Travel Board 
hearing which was chaired by the undersigned Veterans Law Judge 
at the Detroit RO in September 2005.  Transcripts of these 
hearings have been associated with the Veteran's VA claims 
folder.

This matter was previously before the Board in January 2006.  At 
that time, the Board denied the Veteran's claim.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2007, the 
Veteran's attorney and a representative of VA's Office of General 
Counsel filed a Joint Motion for Remand.  In the Joint Motion, 
the parties indicated that a remand was necessary in order to 
obtain a contemporaneous medical examination. 

In a September 2007 order, the Court vacated the Board's January 
2006 decision and remanded the matter for readjudication in light 
of the Joint Motion. 

In March 2008 and March 2009, the Board remanded the Veteran's 
claim for additional evidentiary development.  A supplemental 
statement of the case was most recently issued in October 2009 by 
the VA Appeals Management Center (AMC) which continued the 
noncompensable disability rating assigned to the Veteran's 
bilateral pes planus.  The case is once again before the Board. 

Unfortunately, however, still further development of the evidence 
is required before the Board can adjudicate the Veteran's pending 
claim.  Regrettably, this clam is again being remanded to the RO 
via the Appeals Management Center (AMC). VA will notify him if 
further action is required on his part.

Referred issue

In the March 2009 remand, the Board observed that the Veteran has 
raised a claim for an increased rating for his service-connected 
back disability and requested a personal hearing with regard to 
that claim.  The Board also noted that this matter had not been 
developed for appellate consideration and referred it to the RO 
for appropriate action.  The record does not indicate that any 
additional development has been conducted on this matter.  The 
issue is once again referred for further development. 


REMAND

In the September 2007 Joint Motion the parties noted that the 
most recent medical evidence of record before the Board in 
January 2006 was a private examination report from a podiatrist, 
dated in April 2004.  It was also noted that the Veteran 
testified at the June 2004 and September 2005 hearings that his 
service-connected bilateral foot disability had worsened.  As 
such, the Joint Motion stated that the record suggests that the 
Veteran's bilateral foot disability had worsened since the 
receipt of the last piece of medical evidence (in April 2004).  

In light of the September 2007 Joint Motion, the Board remanded 
the Veteran's claim in March 2008 in order to provide him with a 
contemporaneous VA examination.  The Veteran was scheduled, and 
failed to appear, for examinations in May 2008, July 2008, August 
2008, and September 2008.  A supplemental statement of the case 
was issued in January 2009 and the case was returned to the 
Board. 

In February 2009, the Veteran stated that he failed to report for 
his VA examinations because he has been incarcerated since July 
2007.   Based on this information, the Board remanded the 
Veteran's claim in March 2009 in order to have an examination 
conducted at the correctional facility where the Veteran is 
located.  

In Bolton v. Brown, 8 Vet. App. 185 (1995), the Court held that 
VA must tailor its assistance to the peculiar circumstances of 
obtaining an examination of an incarcerated veteran.  The Bolton 
Court indicated that alternative means to obtaining such an 
examination include: (1) attempting to arrange transportation of 
the Veteran to a VA facility for examination; (2) contacting the 
correctional facility and having their personnel conduct an 
examination according to VA examination worksheets or (3) sending 
a VA examiner to the correctional facility to conduct the 
examination.  

After the Board remanded the Veteran's claim in March 2009, the 
record indicates that VA attempted to schedule the Veteran for an 
examination at the correctional facility.  However, a July 2009 
note contained in the Veteran's claims folder indicates that the 
Iron Mountain VA Medical Center (VAMC) was unable to send a 
medical examiner to the correctional facility housing the Veteran 
and that the correctional facility would not allow the Veteran to 
visit the VAMC.  The record also indicates that the Iron Mountain 
VAMC was unable to arrange for a Fee-Basis examination of the 
Veteran. 

Based on the evidence indicating that the correctional facility 
housing the Veteran is unwilling to transport him to a VA 
facility for examination, the first alternative set forth by the 
Bolton Court may be foreclosed.  However, the record does not 
indicate that the correctional facility is unwilling to have one 
if its personnel conduct an examination according to VA 
examination worksheets.  As noted by the Veteran's representative 
in July 2010, the record does not indicate that such an 
arrangement has been discussed with the institution housing the 
Veteran. 

In addition, the Board notes that a VA examiner was not sent to 
the correctional facility housing the Veteran because there 
wasn't a health care provider at the Iron Mountain VAMC who was 
properly trained to provide such examinations.  Since the Board 
is remanding the case in order to determine if a health care 
provider at the Veteran's correctional facility will conduct an 
examination, the AMC should also determine if there is a VA 
health care provider near the institution who has since been 
trained to provide such examinations. 

In short, the evidence does not show that the AOJ has exhausted 
all three of the alternatives set forth in Bolton in order to 
schedule the Veteran for a Compensation and Pension (C & P) 
examination.  Thus, the claim is remanded to attempt to schedule 
the Veteran for examination.

Accordingly, the case is REMANDED for the following action:

1.  VBA should make arrangements for the 
Veteran to be examined for the purpose of 
addressing the current nature and severity of 
his service-connected bilateral pes planus.  

If the Veteran remains currently 
incarcerated, the RO/AMC should tailor its 
assistance to the Veteran by either: (a) 
contacting the Michigan Department of 
Corrections (or current custodian of the 
Veteran) and having their personnel conduct a 
podiatric examination according to VA 
examination worksheets; or (b) sending a VA 
examiner to the correctional facility to 
conduct the examination.  In the event an 
examination cannot be scheduled, VBA should 
document for the record the steps undertaken 
to obtain examination of the Veteran. 

If an examination is conducted, the examiner 
should ascertain the nature and extent of the 
Veteran's service-connected bilateral pes 
planus, and should specifically comment on 
the clinical manifestations, to include 
whether the Veteran's bilateral pes planus is 
manifested by weight-bearing line over or 
medial to the great toe, inward bowing of the 
tendo achillis, pain on manipulation and use 
of the feet, deformity (pronation, abduction, 
etc.), level of pronation and/or abduction, 
swelling on use, characteristic callosities, 
and/or spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances.

The examiner should state whether there is 
additional functional limitation due to 
factors such as pain, weakness, fatigability, 
or incoordination.  If there is no pain, no 
limitation of motion and/or no limitation of 
function, such facts must be noted in the 
examination report.  Additionally, the 
examiner is asked to provide a full 
description of the effects of the service-
connected bilateral pes planus on the 
Veteran's ordinary activity.

2.  VBA should then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
The case should then be returned to the Board 
for further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


